Citation Nr: 1317659	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  99-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 1999 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Veteran testified before Veterans Law Judges (VLJs) in November 2000 and February 2006.  The transcripts are of record.  Both VLJs subsequently retired.  In March 2013, he was offered the opportunity for another hearing but declined.  

In February 2001, August 2004, and July 2006, the Board remanded the claim for further development.  In February 2009, the Board forwarded the claim to the Veterans Health Administration (VHA) for medical expert opinion.  In a July 2009 decision, the Board denied the claim.  

The Veteran appealed the decision to the Veterans Claims Court.  In January 2010, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's July 2009 decision, and remanded this case to the Board for readjudication.

The Board again forwarded the claim to VHA for medical expert review in May 2010 and February 2011.  In November 2011, the Board remanded the claim for referral to the Under Secretary of Benefits or the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis. 

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.



FINDING OF FACT

The Veteran has been found to be unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  At the February 2006 Board hearing, he testified that he occasionally tried to find work for one or two days every several weeks as a supervisor, during which time he sat and watched people work.  Further, he stated that while he has the knowledge to enable him to perform various construction-type and mechanic jobs, he did not have the physical ability to do them.  He testified that he had not had full-time employment since his military service.    

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: (1) major depression associated with residual right inguinal hernia repair with ilioinguinal and genitofemoral nerve involvement, evaluated at 30 percent; (2) painful and tender scar, post right inguinal hernia repair and ilioinguinal nerve entrapment surgery, evaluated at 10 percent; and (3) residual right inguinal hernia repair with ilioinguinal and genitofemoral nerve involvement, evaluated at 10 percent.  His combined disability evaluation is 40 percent. 

Since the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded, on an extraschedular basis, if it is established by the evidence of record that service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  

Where such a scenario appears to arise in the evidentiary record, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  As mentioned above, the Board remanded this claim for that purpose in November 2011, and the Director of Compensation and Pension Service's opinion is associated with the claims file.

Reviewing the record relating to the Veteran's service-connected disabilities, he underwent a neurological examination with a private physician arranged by VA in July 1999, at which he complained of continuous pain in his groin and testicles as a result of his hernia.  He also had pain in the dorsum of the foot, median leg, inner thigh, and right hip.  He was receiving medication, which mitigated the pain somewhat, and he rated his pain as a 10 out of 10.  

On examination, he was in no distress, and a mental status examination was normal.  Sensation was normal to light touch bilaterally, and vibratory sensation was intact to the ankles.  Pinprick sensation was intact in the lower extremities and in the ilioinguinal and genitofemoral nerve distributions.  Gait was right antalgic, and the Veteran stated that he could not heel or toe walk due to groin pain.  He had full strength in the proximal and distal upper and lower extremity muscle groups, and there were positive cremasteric reflexes bilaterally.  The diagnosis was right groin pain of uncertain etiology.

He complained of pain at multiple VA treatments in 1999.  A July 1999 VA mental health treatment note indicates that he had attempted suicide three or four times in the past while he was using cocaine, which he had last used in 1996.  He was diagnosed with major depression and a personality disorder, and was assigned a global assessment of functioning (GAF) score of 41.  

The Veteran reported at a January 2000 VA physical therapy evaluation that he had a history of right groin and low back pain since his in-service hernia surgery.  He ambulated with a cane and had a slow, tentative gait pattern with complaints of pain.  Trunk flexibility was only slightly limited, and his main problem was noted to be ambulation.

A March 2000 private neurology treatment note indicates that the Veteran had intermittent right groin pain and low back pain.  He was taking Duragesic (100 mg) every three days and Elavil (100 mg) per day, and it was noted that another physician had felt that he might be abusing the pain medication.  Epidural blocks had provided some relief, and at the time of treatment he complained of low back pain.

A September 2000 VA treatment note describes the Veteran as being in obvious pain; he doubled over with pain several times, and had tears in his eyes.  September 2000 VA treatment records indicate that his diagnosis was chronic pain and depression, and his GAF score was 25.  

A January 2001 VA psychiatric treatment note indicates he was diagnosed with posttraumatic stress disorder (PTSD), severe, chronic, and a history of major depression, recurrent.  He was assigned a GAF score of 30.  The treating psychologist opined that, due to the nature, severity, and chronicity of the Veteran's mental and physical problems, he could no longer sustain gainful employment or maintain effective social relationships.  The prognosis for improvement was poor, and there were no signs of a personality disorder or malingering.  

The Veteran was in a wheelchair at May 2002 and October 2002 VA psychiatric appointments because of pain, and his diagnoses at both dates were PTSD from multiple surgeries, and major depression, with a GAF score of 22.  VA urology treatment notes from October 2002 indicate that the Veteran complained of pain related to his hernia.  On examination his testicles were painful; the physician felt that there was nothing in the scrotum that explained the pain, and there was no physical basis for it. 

At February 2003 and October 2003 VA mental health appointments, the Veteran reported being in a lot of pain.  His diagnoses on both dates were PTSD from multiple surgeries and major depression, and he was assigned GAF scores of 21. June 2003 VA general surgery clinic treatment notes indicate that the groin scar from the right hernia repair revealed no defect or recurrence.  There were no trigger points or neuritic pain sensation, and the pain was noted by the treating physician to be ill-defined over the medial pubic ramus and tubercle area.  

A February 2004 VA mental health treatment note indicates the Veteran was assigned a GAF score of 20, and it was noted that he would not be able to complete activities of daily living without the help that his wife provided. 

The Veteran underwent a private mental health examination arranged through VA in December 2004, at which he reported that he had difficulty sleeping and was angry for most of the day.  He said he did not participate in any community activities, and his pain sapped his energy and caused him to be tired all of the time.  He and his wife sometimes went out to eat and to a movie, but had not done so in a year.  The pain minimized what he could do around the house. 

On examination in December 2004, the Veteran had no impairment in thought process or communication.  He was oriented to person, place, time, and situation, and he was able to maintain hygiene and other activities of daily living.  His long term memory was good, but he reported problems with his short term memory.  He had difficulty getting out of bed in the morning because of pain, and had a history of impaired impulse control.  His insight was limited and poor; judgment had been poor in the past and was currently fair to good. 

With regard to depression, the Veteran reported that it was difficult for him to enjoy anything because of his pain.  The examiner felt that the Veteran had symptoms of depression which suggested dysthymia more than major depression.  He was also diagnosed with a personality disorder, anti-social.  It was noted that he had a history of being impulsive, exploitive of others, manipulative, deceitful, and having no remorse for behaviors that negatively affect others.

The December 2004 examiner opined that the Veteran's psychiatric problems began before he entered service, and that his poor handling of stress was a function of his personality.  It was further opined that he could work when he had to and could do hard manual labor without difficulty, per the history he gave.  The examiner also felt that the dysthymia disorder was due to the personality disorder.

The Veteran was afforded a VA general medicine examination in December 2004.  He was in a wheelchair, and needed a cane to stand because of his back pain and right inguinal pain.  On examination, the testicles were extremely tender to palpation; he could flex his hip to 80 degrees, but with severe pain.  The examiner diagnosed status post right inguinal hernia repair surgery with nerve involvement, causing chronic pain syndrome.

In January 2005, the Veteran was afforded a VA examination for peripheral nerves.  He reported taking morphine on a daily basis due to the right inguinal pain.  He used a wheelchair because movement from walking caused increased pain in his testicles, which caused him to drop to his knees.  He was diagnosed with status post inguinal hernia repair with nerve involvement, causing a chronic pain syndrome.  The examiner opined that the pain was a residual of the hernia surgery and nerve entrapment surgery.

The Veteran underwent a VA examination in February 2007 with the same examiner as in December 2004, and the examiner reviewed his claims file.  The Veteran said he had no hobbies or friends, and did not go to restaurants or movies.  He indicated that he spent his days sitting around in anger because of his pain.  

On examination, there was no impairment of thought process or communication.  The Veteran was cooperative and did not display inappropriate behavior.  He was not homicidal but thought of suicide on a daily basis.  He was not able to maintain personal hygiene and other activities of daily living due to poor motivation, although he was oriented to person, place, time, and situation.  His long-term memory was good and his short-term memory was bad.  He described his mood and spirits as "nonexistent" and "angry."  His insight and judgment were good. 

The February 2007 VA examiner diagnosed major depression, cocaine and alcohol abuse in remission, narcotic abuse and dependence, apparently not currently abusing them, and personality disorder, NOS (not otherwise specified).  The GAF due to depression was 43.  The examiner opined that it was at least as likely as not that the first clinical manifestation of depression was during the Veteran's service, and it was noted that it affected his appetite, energy level, irritability, motivation, and interest level.  He had anhedonia and problems with concentration.  As to the personality disorder, the examiner felt that the Veteran did little to help himself, and she noted that, despite complaining of chronic total body pain, he was able to drive himself to the appointment.

In a November 2007 VA examination addendum report, the February 2007 examiner wrote that the Veteran had had longstanding dysthymia caused by his personality disorder.  She said his acquired depression was separate, and was caused by the use of drugs and alcohol.  However, she felt that his chronic pain worsened the depression.  She also felt it was difficult to know how much pain interfered with his daily life, because he exaggerated.  The examiner concluded that 15 to 20 percent of his depression was caused by his chronic pain, and that the balance was caused by the abuse of drugs and alcohol.

A March 2009 opinion from a VA physician requested by the Board states that unemployability as a result of the service-connected painful and tender scar, post right inguinal hernia repair, and ilioinguinal nerve entrapment surgery and residual right inguinal hernia repair with ilioinguinal and genitofemoral nerve involvement, was unlikely.  A rationale was not provided, and is therefore less probative. 

An April 2009 opinion from a VA psychiatrist requested by the Board states that the Veteran was unemployable, but not as a result of his service-connected disabilities.  It was noted that his personality disorder, substance abuse disorders, and dysthymic disorder had pre-dated service and were not caused by, and did not cause, his major depression or post-surgical pain and scarring.

A private vocational specialist reviewed the Veteran's records in March 2010.  The vocational specialist felt it was impossible to determine which psychiatric symptoms were attributable to the Veteran's service-connected disabilities and which were not.  Due to overlap of the various psychiatric symptoms and the totality of the vocational picture, including due to the hernia repair residuals, the vocational specialist opined that the Veteran had been unable to secure or follow a substantially gainful occupation since 1999.  

The Board places less probative value on the opinion of the vocational specialist because he does not have psychiatric expertise to state an opinion on the overlapping of the Veteran's psychiatric symptoms due to service-connected and nonservice-connected disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the vocational expert is competent to state an opinion as to whether the Veteran's overall symptomatology interferes with his ability to secure or follow a substantially gainful occupation.

A July 2010 opinion from a VA psychiatrist requested by the Board notes that the Veteran's substance abuse history preceded service and that this could cause depression and mood disorders.  It was also noted that the Veteran's personality disorders would limit his coping skills and would impair employability.  

Therefore, the psychiatrist opined that the Veteran's unemployability was less likely related to his service-connected depression and claimed service-connected substance abuse, and was more likely due to substance abuse which preceded and continued through and after service.  Nonetheless, the psychiatrist opined that the Veteran's chronically perceived pain might have aggravated his depression and contributed to substance abuse during service and the years after, and therefore should be evaluated independently.

A March 2011 opinion from another VA psychiatrist notes that the Veteran's baseline between major depressive episodes featured a personality disorder (antisocial personality disorder or personality disorder NOS) and dysthymia.  The psychiatrist said baseline conditions, chronic pain, and misuse of illicit substances predispose an individual to develop major depressive disorder.  On the other hand, major depression can diminish capacity for coping with pain, diminish stress tolerance, diminish self-care and participation in healthy behaviors, and diminish resistance to abstinence from substance misuse, setting up a self-perpetuating cycle.

The March 2011 reviewing psychiatrist opined that it was at least as likely as not that the Veteran had symptoms consistent with major depression which impaired his ability to work.  However, he also had symptoms from nonservice-connected mental health disorders such as personality disorder that could hypothetically impair his ability to work.  Still, the psychiatrist felt that the most disabling mental health condition from at least 2007 to the present had been major depressive disorder.  

It was also noted that symptoms unrelated to service-connected disorders, such as back pain, may impair the Veteran's ability to work.  In conclusion, the psychiatrist wrote that he could not conclude that the Veteran was totally disabled exclusively due to service-connected disorders.  Further information was needed about the degree of disability due to service-connected versus nonservice-connected pain and other non-psychiatric medical conditions in comparison to the degree of disability due to major depression.

In June 2012, the Director of Compensation and Pension Services reviewed the Veteran's claims file and wrote a report addressing the issue of whether he was entitled to a TDIU on an extra-schedular basis.  The Director summarized the pertinent evidence, acknowledging that there were several opinions stating that the Veteran was unemployable due to mental conditions.  However, the Director pointed out that the favorable opinions were not written by either psychiatrists or psychologists.  

Further, with regard to the favorable opinions contained in VA treatment records, they were not accompanied by full mental examinations.  By contrast, the Director noted that the unfavorable opinions of record have all been written by psychiatrist or psychologists following complete mental examinations.  In addition, the Director noted that he had a personality disorder and that he exaggerated symptoms.  He has not been hospitalized for any extended periods of time due to service-connected disabilities.  

Moreover, the Director stated there was no evidence that his service-connected scar or residuals of the hernia repair would affect employability.  Finally, the totality of the evidence did not support the contention that the Veteran's service-connected depression was so exceptional or unusual so as to render the use of the regular rating schedule standards impractical.  Thus, the Director concluded that entitlement to a TDIU on an extraschedular basis was denied.  

In January 2013, the same vocational counselor who authored the favorable March 2010 opinion wrote another report, in which he stated that he reviewed additional records, including the VA opinions from July 2010 and March 2011, and the June 2012 report of the Director of Compensation and Pension Service.  The vocational counselor pointed out that neither the July 2010 nor the March 2011 VA opinions made a clear distinction as to whether the Veteran's service-connected psychiatric condition alone presented the primary disabling effect on his employability, regardless of other conditions.  

He reiterated his opinion that the Veteran had been unable to secure and follow a substantially gainful occupation due to his service-connected conditions including major depression, right inguinal hernia scar, and ilioinguinal and genitofemoral nerve involvement due to right hernia repair since 1999.  

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

While there are multiple unfavorable opinions of record, none have been able to differentiate between effects of the symptoms of the Veteran's service-connected depression from the effects of the symptoms of his nonservice-connected psychiatric disorders.  The December 2004 VA examining physician, who opined that he was not unemployable at all, stated that poor handling of stress was a function of the nonservice-connected personality disorder, but did not comment on how the symptoms of his service-connected depression would affect employability.  

After conducting a second examination in February 2007, the same examining physician noted that the service-connected depression affected the Veteran's appetite, energy level, irritability, motivation, and interest level, but did not comment on the severity of these symptoms or state how they would affect his ability to obtain or maintain substantially gainful employment.  

Neither the April 2009 nor July 2010 VA opinions provided any differentiation between the Veteran's service-connected psychiatric symptoms and nonservice-connected psychiatric symptoms in reaching the conclusion that he was unemployable due to nonservice-connected psychiatric disorders.  Indeed, the July 2010 VA examiner noted that the Veteran's chronically perceived pain (stemming from his service-connected disabilities) may have aggravated his depression and contributed to the substance abuse to which the examiner attributed unemployability.  

The March 2011 VA opinion, which was neither favorable nor unfavorable, noted that both the service-connected and nonservice-connected psychiatric disorders could impair the Veteran's ability to work, and, in fact, stated that service-connected depression had been the most disabling mental health condition since at least 2007, indicating that the depression would have the most disabling effect on his ability to work.  

Moreover, the March 2011 examiner stated that further information was needed regarding the degree of disability due to service-connected versus nonservice-connected pain and other non-psychiatric medical conditions in comparison to the degree of disability due to major depression.      

The March 2009 VA opinion - the only opinion obtained that addresses the Veteran's non-psychiatric service-connected disabilities - does not include any rationale, and thus holds very little probative value, as noted above.   

The favorable opinions of record, which include the March 2010 and January 2013 reports of the vocational counselor, noted that it was not possible to distinguish between the Veteran's service-connected psychiatric symptoms and nonservice-connected psychiatric symptoms.  While the vocational counselor does not possess the expertise with which to differentiate between the Veteran's psychiatric symptoms, none of the opinions provided by those qualified to do so have, in fact, separated out the service-connected from the nonservice-connected psychiatric symptoms.  

The Board previously noted in its November 2011 remand that if it is not possible to separate the effects of any service-connected disability from any nonservice-connected disability, such symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In the present case, the Board finds that, although the record contains numerous opinions, the extent to which the mental health symptoms are due solely to the service-connected disorders cannot be determined.  Therefore, the Veteran's mental health symptomatology should be attributed to his service-connected major depression.    

Further lending support to a grant of a TDIU, the Board notes that the March 2011 VA opinion indicated that the Veteran's service-connected depression has been the primary disabling psychiatric disorder since at least 2007.  Moreover, the Board acknowledges the January 2001 VA psychologist's opinion that the Veteran did not have a personality disorder, thus basing his opinion that he was unemployable solely on the service-connected psychiatric symptoms.  

The treatment records discussed above indicate that regardless of the extent, there is some interference in daily life due to pain.  Furthermore, the low GAF scores from the mental health treatment records show that the mental disorders have a major impact on the Veteran's daily life, and it was noted in a February 2004 VA treatment note that he would not be able to complete activities of daily living without help from his wife.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.  Resolving reasonable doubt in his favor, the Board finds that the criteria for a TDIU are met.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Given the full grant of benefits sought on appeal, no prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.


ORDER

A TDIU is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


